Citation Nr: 0810758	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  05-14 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for a left shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1958 to 
September 1959.  He also served in the Rhode Island National 
Guard from October 1965 to October 1968.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Togus, Maine.

In February 2006, a hearing was held at the RO before a local 
Decision Review Officer (DRO).  Later that year, in December 
2006, the veteran also testified at a video conference 
hearing before the undersigned Veterans Law Judge (VLJ) 
of the Board.

The Board remanded this case in June 2007 for additional 
development and consideration.


FINDINGS OF FACT

1.  The veteran's service medical records and Rhode Island 
National Guard records make no reference to any left shoulder 
disorder.

2.  A rather recent VA examination in April 2005 and an 
October 2007 addendum, post remand, concluded that his 
vigorous training in the military did not measurably alter 
the inexorable progression or natural course of the 
underlying disease and, as such, is not etiology related to 
events during his active military service.  

3.  Other records show the veteran sustained two intercurrent 
injuries to his left shoulder from significant falls in 
October 1995 and March 2005.




CONCLUSION OF LAW

The veteran's left shoulder disorder was not incurred in or 
aggravated by service and may not be presumed to have been.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, letters from 
the RO and Appeals Management Center (AMC) in October 2003, 
March 2005 and June 2007 (1) informed the veteran of the 
information and evidence not of record that is necessary to 
substantiate his claim; (2) informed him of the information 
and evidence that VA would obtain and assist him in 
obtaining; (3) informed him of the information and evidence 
he was expected to provide; and (4) requested that he provide 
any evidence in his possession pertaining to his claim, or 
something to the effect that he should "give us everything 
you've got pertaining to your claim."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  

VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The RO 
and AMC complied with the requirements in Dingess when it 
sent a VCAA notice letter in March 2006 discussing the 
downstream disability rating and effective date elements of 
the claim and then went back and readjudicated the claim in 
the March 2006 and November 2007 supplemental statements of 
the case (SSOCs).  This is important to point out because the 
Federal Circuit Court recently held that a statement of the 
case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 07-7130 (Fed. Cir. September 17, 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

Even if arguably there is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board had erred by relying on various post-
decisional documents for concluding that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, but 
determining nonetheless that the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, so found the 
error was harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claim; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  

VA also fulfilled its duty to assist by obtaining all 
relevant evidence concerning the claim under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  The RO and AMC obtained all 
pertinent medical records the veteran and his representative 
identified, including following the Board's June 2007 remand.  
In addition, VA furnished the veteran a compensation 
examination (including obtaining a supplemental opinion) 
to determine the etiology of his left shoulder disorder.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  
Accordingly, the Board finds that no further assistance is 
needed to meet the requirements of the VCAA or Court.

There is one final preliminary point worth mentioning.  On 
his November 2007 SSOC notice response form, the veteran 
indicated that he "might" be able to obtain additional 
medical evidence supporting his claim - including in 
particular the report of a magnetic resonance imaging (MRI) 
of his left shoulder to be done either at the local VA 
Medical Center (VAMC) or elsewhere.  But he also indicated 
that his obtaining this additional evidence depended on the 
cooperation of the doctors he listed.  The form pointed out 
that he had 60 days to identify the whereabouts of this 
additional evidence or to submit it himself.  Unfortunately, 
he did not do either.  Therefore, the Board is not required 
to further delay the adjudication of his claim because this 
would be an unreasonable request and tantamount to a fishing 
expedition based on no more than a speculative hope that 
relevant evidence would be found.  See, e.g., 
Gobber v. Derwinski, 2 Vet. App. 470 (1992).

II.  Whether the Veteran is Entitled to Service Connection 
for a Left Shoulder Disorder

The veteran contends he has a left shoulder disorder from 
rigorous military physical training that included 
calisthenics, marching with heavy rucksacks and additional 
mistreatment and physical abuse.  He also alleges that his 
symptoms of tightness and twitching in this shoulder began in 
May or June 1959 during service.  He claims, as well, that 
these symptoms have persisted during the many years since and 
have progressed to include arthritis and resulting pain.  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, 
service connection requires:  (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).



Certain conditions involving what are generally recognized as 
diseases of a chronic nature, such as arthritis, will be 
presumed to have been incurred in service if manifested to a 
compensable degree of at least 10 percent within one year 
after service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  It is the Secretary's burden to rebut the 
presumption of in-service aggravation.  See Laposky v. Brown, 
4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 Vet. App. 
228, 232 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to 
the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  Accordingly, "a lasting worsening of the 
condition" - that is, a worsening that existed not only at 
the time of separation but one that still exists currently is 
required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).

In July 2003, VA's General Counsel issued a precedent opinion 
holding that in order to rebut the presumption of soundness 
in 38 U.S.C.A. § 1111, VA must demonstrate by clear and 
unmistakable evidence both that the disease or injury 
in question existed prior to service and that it was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
This holding replaced the previous standard under 38 C.F.R. § 
3.304(b), which had required that if a condition was not 
noted at entry but was shown by clear and unmistakable 
evidence to have existed prior to entry, the burden then 
shifted to the claimant to show that the condition increased 
in severity during service.

The veteran's service medical records and Rhode Island 
National Guard records make no reference to any left shoulder 
disorder.  Indeed, he acknowledged as much during his RO 
hearing in February 2006 and his Board video conference 
hearing in June 2007.  Hence, his service medical records and 
National Guard records provide probative evidence against his 
claim as they do not show any injury or resulting disability 
specifically referable to his left shoulder, much less a 
"chronic" residual disability.  Continuity of 
symptomatology after service is required where the condition 
noted in service is not chronic or this is legitimately 
questionable.  38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).

There is no objective clinical indication of arthritis either 
during service or even within the one-year presumptive period 
after the veteran's military service ended.  Indeed, there 
are no private or VA treatment records suggesting a left 
shoulder disorder until November 1987.  So he is not entitled 
to application of the presumptive provisions for this 
condition.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 U.S.C.A. §§ 3.307, 3.309.

One of the reasons the Board remanded this case in June 2007 
was to try and obtain additional evidence showing the veteran 
had relevant complaints or received treatment for his left 
shoulder during the years immediately after his service 
ended.  But unfortunately, the remand did not result in any 
additional evidence suggesting he had a left shoulder 
disorder prior to 1987.

And as also already alluded to, to determine the etiology of 
his claimed disability - and, more specifically, whether it 
is somehow attributable to his military service, VA had the 
veteran undergo a compensation examination in April 2005.  


When examined, he complained of pain, cracking noises on 
motion (i.e., crepitus), and stiffness at the extreme range 
of motion.  Range of motion testing exhibited flexion 
bilaterally to 170 degrees with increased pain and stiffness.  
Abduction was the same with good strength against gravity and 
resistance, and internal rotation was to 65 degrees 
bilaterally.  Repetitive motion testing increased the pain 
and the limitation of motion.  Objective findings indicated 
good overall strength with a motor assessment of 5/5.  The 
radial pulse bilaterally was strong and well maintained.  
Digital strength and pinch bilaterally were 5/5.  Sensation 
showed normal feeling in the right hand, but the veteran 
claimed episodes of numbness in the left.  X-rays revealed 
impingement syndrome bilaterally with spur formation.  With 
respect to the left shoulder, there were periarticular 
hypertrophic bone changes affecting the left 
acromioclavicular (AC) joint and markedly the inferior 
surface of the left acromion.  The glenohumeral joint 
bilaterally was well preserved, but there was contact 
sclerosis affecting each lateral acromion as well as the 
humeral tuberosity.  

The examiner diagnosed chronic degenerative impingement 
syndrome, both shoulders, hypertrophic degenerative joint 
disease, right and left acromioclavicular joints and 
hypertrophic periarticular arthritis, left shoulder.  The 
examiner indicated these changes have evolved over many years 
and that the natural progression of this pathology was not 
affected or altered by the veteran's relatively brief stint 
in service.  The examiner explained that the veteran's 
regular calisthenics and stretching exercises had helped 
preserve the function of his rotator cuffs and his range of 
motion indicating the training exercises in the military 
would have a beneficial effect on his left shoulder disorder 
rather than a detrimental one.  Consequently, the examiner 
determined the veteran appears to have a strong congenital 
predilection to premature aging or wearing of major joints.



Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation and, 
therefore, generally cannot be service connected as a matter 
of express VA regulation in the absence of additional 
disability due to aggravation by a superimposed condition.  
38 C.F.R. §§ 3.303(c), 4.9.  See also VAOPGCPREC 82-90 
(O.G.C. Prec. 82-90); Monroe v. Brown, 4 Vet. App. 513, 514-
515 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); 
VAOPGCPREC 67-90 (July 18, 1990); and VAOPGCPREC 11-1999 
(Sept. 2, 1999).

Pursuant to the Board's June 2007 remand, VA obtained an 
addendum by the same examiner to determine whether the 
veteran's left shoulder disorder is traceable to his military 
service.  After another review of the veteran's claims file, 
the examiner noted the veteran never sought treatment nor did 
he complain of a left shoulder disorder during service or 
during the subsequent three years of National Guard duty in 
Rhode Island.  This doctor further explained that, although 
the subsequently diagnosed pathology may have been present 
during that time, it is usually bilateral and usually takes 
many years for this type of generalized condition to develop 
and is usually an expression of a hypertrophic arthritis that 
was and is manifested in many other areas of the veteran's 
body (avascular necrosis of the left hip, cervical 
spondylosis, and impingement syndrome in the right shoulder).  
In this regard, the examiner noted that it is possible that 
during the veteran's vigorous training in the military the 
left shoulder disorder was transiently and symptomatically 
aggravated, but it did not measurably alter the inexorable 
progression or natural course of the underlying disease.  So 
this examiner ultimately determined this disorder is not 
etiologically related to events in service.  Hence, 
this doctor implies that the possible transient flare-ups in 
the veteran's left shoulder during service - even if one 
presumes for the sake of argument they occurred, nevertheless 
did not cause a permanent residual or chronic disability.  
That is to say, his military service did not aggravate any 
pre-existing condition he may have had beyond its natural 
progression.



So despite the fact that this rather recent VA examination 
confirmed the veteran has a left shoulder disorder, the 
currently claimed disability, there is no persuasive medical 
nexus evidence linking this condition to his military 
service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See also, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).  The VA compensation examiner was 
unable to find such a relationship.

As the Board readily acknowledged when remanding this case in 
June 2007 for the additional development mentioned, the 
veteran is competent to state that he has experienced 
twitching, pain and other symptoms referable to his left 
shoulder disorder since service.  The supporting lay 
statements from his two brothers and family friend also are 
competent to note his twitching since service because this is 
capable of personable observation.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 
Vet. App. 303, 310 (2007); and Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  
Nevertheless, that said, their competent testimony concerning 
this is not credible since it is in stark contrast to his 
service and National Guard records and the lack of any 
competent medical evidence showing complaints of or treatment 
for a left shoulder disorder until November 1987.  It 
therefore stands to reason that had he, in fact, sustained a 
left shoulder injury during service in the manner alleged 
there would at least have been some mention of this in his 
service medical or National Guard records, but there clearly 
was not.  Indeed, on remand, the AMC searched for any VA 
records or Social Security Administration (SSA) records 
indicating complaints of or treatment for a left shoulder 
disorder after service (1959) and before November 1987 (first 
treatment for a left shoulder disorder).  However, neither VA 
nor SSA found any records during this time frame.



In addition, the veteran's VA outpatient treatment records 
note two incurrent injuries to his left shoulder after 
service in October 1995 and in March 2005.  Indeed, the 
October 1995 VA outpatient record indicates he had sustained 
an injury after a recent fall on both his shoulders.  An X-
ray revealed minimal degenerative changes.  The March 2005 VA 
outpatient treatment record also indicates that, within the 
last few immediately preceding weeks, the veteran had 
sustained trauma from a fairly significant fall injuring his 
left knee, left hip, left shoulder and neck.  

The Federal Circuit Court has held that a lapse of many years 
after the events in question during service and the initial 
manifestation of symptoms after service is probative evidence 
to be considered in deciding a service-connection claim.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
And, here, there was no objective clinical indication of a 
left shoulder disorder for many years after service, indeed 
decades, well beyond the one-year grace period following 
service for concluding the veteran had left shoulder 
degenerative joint arthritis that would otherwise permit 
presumptively relating this condition to his military 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§ 3.307, 3.309.

In conclusion, for these reasons and bases, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
left shoulder disorder.  And since the preponderance of the 
evidence is against his claim, there is no reasonable doubt 
to resolve in his favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Accordingly, the Board must deny his appeal.


ORDER

The appeal is denied.


____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


